REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on April 8th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed. 

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 8th, 2021, with respect to the prior art rejections of the claims, have been fully considered and are persuasive. The prior art rejections have accordingly been withdrawn. 

Regarding claim 1, the closest prior art is Minakata (US 6,809,875 B2).
Regarding claim 1, Minakata teaches an observation apparatus comprising: 
an image display element configured to display an image on an image display plane; and 
an eyepiece optical system to be used to observe the image displayed on the image display plane, 

a first lens having a negative refractive power and 
a second lens disposed on an observation side of the first lens and having a positive refractive power, and 
wherein the following conditional expressions:
-15.0 ≤ (r11+r12)/(r11-r12) ≤ -0.2;
-0.25 ≤ (r21+r22)/(r21-r22) ≤ 1.50;
are satisfied where r11 represents a paraxial curvature radius of a lens surface on the image display plane side of the first lens, r12 represents a paraxial curvature radius of a lens surface on the observation side of the first lens, r21 represents a paraxial curvature radius of a lens surface on the image display plane side of the second lens, r22 represents a paraxial curvature radius of a lens surface on the observation side of the second lens. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify diagonal length of the image display plane to be such that PN/f is within the claimed range of 0.19 < PN/f < 0.40, where f represents a focal length of the eyepiece optical system which is a composite focal length of the first lens and the second lens, and PN represents half a diagonal length of the image display plane of the image display element, for the purpose of optimizing the amount of light entering the device.
However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including herein the observation apparatus has no lenses other than the eyepiece optical system on observation side of the image display element.

Regarding claim 7, Minakata teaches an image pickup apparatus comprising:
an image pickup optical system configured to take an object image;
a light receiving element configured to receive the object image formed by the image pickup optical system; and 
an observation apparatus to be used to observe the object image received by the light receiving element, 
wherein the observation apparatus includes an image display element configured to display an image on an image display plane,  
	wherein the eyepiece optical system consists of: 
	a first lens having a negative refractive power and 
	a second lens disposed on an observation side of the first lens and having a positive refractive power, and 
	wherein the following conditional expressions:
	-15.0 ≤ (r11+r12)/(r11-r12) ≤ -0.2;
	-0.25 ≤ (r21+r22)/(r21-r22) ≤ 1.50;
	are satisfied where r11 represents a paraxial curvature radius of a lens surface on the image display plane side of the first lens, r12 represents a paraxial curvature radius of a lens surface on the observation side of the first lens, r21 represents a paraxial curvature radius of a lens surface on the image display plane side of the second lens, r22 represents a paraxial curvature radius of a lens surface on the observation side of the second lens. 

	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 7 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the observation apparatus has no lenses other than the eyepiece optical system on observation side of the image display element.

Regarding claims 2-6 and 8, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872